            Case 1:19-cr-00125-ABJ Document 18 Filed 05/10/19 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA

                  v.                               Case No. 1:19-cr-0125 (ABJ)

GREGORY B. CRAIG,

                       Defendant.


            SEALED MOTION PURSUANT TO LOCAL CRIMINAL RULE 49(f)(6)

       Exhibits 13 through 20 to Defendant’s Motion to Dismiss Count One contain grand jury

material.    Although we believe that these documents are no longer subject to the secrecy

requirements of Federal Rule of Criminal Procedure 6(e), out of an abundance of caution, we are

omitting them from the version of Defendant’s Motion to Dismiss Count One that we are filing

on the public docket. We have redacted the portions of the publicly filed Motion that reference

these exhibits.

       Pursuant to Local Criminal Rule 49(f)(6), Defendant hereby seeks leave to file an

unredacted version of Defendant’s Motion to Dismiss Count One, as well as Exhibits 13 through

20 to that Motion, under seal. We intend to move for an order unsealing these materials on or

before May 17, 2019.
         Case 1:19-cr-00125-ABJ Document 18 Filed 05/10/19 Page 2 of 3



Dated: May 10, 2019                     Respectfully submitted,


                                        /s/ William W. Taylor, III
                                        William W. Taylor, III (D.C. Bar No. 84194)
                                        Ezra B. Marcus (D.C. Bar No. 252685)
                                        ZUCKERMAN SPAEDER LLP
                                        1800 M Street N.W. Suite 1000
                                        Washington, D.C. 20036
                                        Tel: (202) 778-1800
                                        Fax: (202) 822-8106
                                        Email: wtaylor@zuckerman.com
                                        Email: emarcus@zuckerman.com

                                        William J. Murphy (D.C. Bar No. 350371)
                                        Adam B. Abelson (D.C. Bar No. 1011291)
                                        ZUCKERMAN SPAEDER LLP
                                        100 East Pratt Street, Suite 2440
                                        Baltimore, MD 21202
                                        Tel: (410) 332-0444
                                        Fax: (410) 659-0436
                                        Email: wmurphy@zuckerman.com
                                        Email: aabelson@zuckerman.com

                                        Attorneys for Defendant Gregory B. Craig
          Case 1:19-cr-00125-ABJ Document 18 Filed 05/10/19 Page 3 of 3



                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that, on May 10, 2019, the foregoing was served on counsel of

record via email.


                                                /s/ Ezra B. Marcus
                                               Ezra B. Marcus
